Peters, J.
(dissenting). We are convinced that County Court scrupulously adhered to the strictures oí Matter of Holtzman v Hellenbrand (92 AD2d 405) and properly admitted the victim’s prior Grand Jury testimony into evidence on the People’s direct case.
In support of its application, the People submitted, inter alia, a memo of law and transcripts of telephone conversations between the victim and defendant, advising that they believed *930that their proffer precluded the need for a hearing. Should the court disagree, they maintained that they were prepared to proceed. Defense counsel neither objected nor argued that a hearing was necessary, rather stating that he was “prepared to go forward * * * at this point in time”. Thereafter, in direct response to a question from County Court, the People again advised that they had no need for a hearing since they had no further evidentiary proof, prompting counsel for defendant to orally argue the motion. Again, he never requested an opportunity to examine witnesses or demanded that a hearing be conducted. He contended that since the taped conversations in which defendant had importuned the victim to lie or to remain silent in order to keep him out of jail had taken place prior to the victim’s testimony before the Grand Jury and no additional evidence of influence subsequent to her Grand Jury testimony was propounded, the People failed to meet their burden of proof. The People reminded the court that the witness “remains in love with the [d]efendant”, and that when she testified for the People before the Grand Jury and for the defense at the suppression hearing the consequences of her testimony were not as apparent as at trial, nor was she affected by the physical presence of defendant and a jury. Counsel for defendant contended, in response, that pursuant to People v Pappalardo (152 Misc 2d 364, 371), a close relationship, standing alone, remains insufficient to show an unlawful involvement in the witness’s refusal to testify. County Court then advised that it would take a lunch hour recess before rendering a decision. Upon reconvening, the court found that the People had met their burden of proof and that it would admit the victim’s Grand Jury testimony. It was not until that time that defense counsel announced his “entitle [ment] to a hearing”.
Viewing these facts in their totality, we are of the opinion that defense counsel acquiesced in proceeding without a hearing and that his subsequent request, postdecision, was untimely. Under these circumstances, County Court was not required to sua sponte hold such a hearing.
We further find that County Court properly concluded that the People established, by clear and convincing evidence, that defendant induced the victim’s refusal to testify. We are unpersuaded by the majority’s reliance upon the fact that the victim demonstrated an unwillingness to cooperate with law enforcement authorities even before defendant gained knowledge of an actual criminal investigation and that there was no proof of any affirmative conduct by defendant thereafter to prevail upon the victim not to testify at trial. There is no requirement that *931the offending conduct occur in close proximity to the refusal of a witness to testify or that force or threats are a prerequisite to a finding of wrongful conduct on the part of a defendant (see, Matter of Holtzman v Hellenbrand, supra, at 415; People v Pappalardo, supra, at 371).
Borne of the conduct of the type seen here, procurement waivers become necessary to sustain “ ‘the very system of justice the confrontation clause was designed to protect’ ” (Markland, The Admission of Hearsay Evidence Where Defendant Misconduct Causes the Unavailability of a Prosecution Witness, 43 Am U L Rev 995, 1005 [1994], quoting United States v Mastrangelo, 693 F2d 269, 273). Using his unique position of authority as pastor of the family’s church and the provider of pastoral/counseling services to this child, defendant took advantage of an emotionally fragmented family and became the dominant figure in this child’s life, even to the extent that she called him “daddy”. Upon his elevation to the status of surrogate father and religious icon, he then engaged in sexual relations with this child when she was just 12 years of age. After the victim’s mother discovered the relationship and determined that the victim was pregnant, defendant continued to demonstrate an unwillingness to admit his conduct and, instead, urged the victim to lie for him and protect him from jail, even blaming her for his downfall.
Taken together, defendant’s admissions, the victim’s testimony and the testimony of the victim’s mother establish the relationship between the victim and defendant to be one in which defendant, acting as religious adviser, surrogate father and sexual partner, totally controlled this child’s life. His admonishment to her, that only her words could send him to jail, silenced this child as surely as if he had cut off her tongue. “In short, the cumulative evidence and the inferences that logically flow therefrom were sufficient to support a determination by a rational fact finder, under the clear and convincing evidence standard, that defendant either was responsible for or had acquiesced in the conduct that rendered [this child] unavailable for trial” (People v Geraci, 85 NY2d 359, 370).
Since we can think of no more compelling factual circumstances to invoke this exception to the hearsay rule, we would affirm the judgment of conviction.
Carpinello, J., concurs. Ordered that the judgment is reversed, on the law, and matter remitted to the County Court of Tompkins County for a new trial.